
	

114 SCON 14 IS: Providing that the President may not provide sanctions relief to Iran until certain United States citizens are released from Iran.
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. CON. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Risch submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Providing that the President may not provide sanctions relief to Iran until certain United States
			 citizens are released from Iran.
	
	
 That, notwithstanding any other provision of law, the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of statutory sanctions with respect to Iran under any provision of law or refrain from applying any such sanctions pursuant to an agreement with Iran relating to Iran's nuclear program until the Government of Iran releases to the United States the following United States citizens:
 (1)Saeed Abedini of Idaho, who has been detained in Iran on charges related to his religious beliefs since September 2012.
 (2)Amir Hekmati of Michigan, who has been imprisoned in Iran on false espionage charges since August 2011.
 (3)Jason Rezaian of California, who, as an Iranian government credentialed reporter for the Washington Post, has been unjustly held in Iran on vague charges since July 2014.
 (4)Robert Levinson of Florida, who was abducted on Kish Island in March 2007.  